              Case 2:20-cv-01105-JLR Document 68 Filed 08/18/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         STATE OF WASHINGTON,                         CASE NO. C20-1105 JLR

11                              Plaintiff,              ORDER TO SHOW CAUSE
                  v.
12
           UNITED STATES DEPARTMENT
13
           OF HEALTH AND HUMAN
14         SERVICES, et al.,

15                              Defendants.

16         Before the court is Plaintiff State of Washington’s (“Washington”) motion for a
17   preliminary injunction. (Mot. (Dkt. # 4).) Washington challenges three provisions of a
18   regulation promulgated by Defendants United States Department of Health and Human
19   Services and Alex M. Azar (collectively “HHS”) regarding nondiscrimination in
20   healthcare (“the 2020 Rule”). See Nondiscrimination in Health & Health Education
21   Programs or Activities, Delegation of Authority, 85 Fed. Reg. 37,160 (June 19, 2020).
22   Specifically, Washington challenges: (1) HHS’s decision not to define the terms “sex” or


     ORDER - 1
              Case 2:20-cv-01105-JLR Document 68 Filed 08/18/20 Page 2 of 4



 1   “on the basis of sex” in the 2020 Rule; (2) the 2020 Rule’s incorporation of a religious

 2   exemption; and (3) the 2020 Rule’s construction of the scope of entities covered by the

 3   rule. (See generally Mot. at 7-24.) HHS disputes the merits of Washington’s substantive

 4   allegations (see generally Resp. (Dkt. # 56) at 11-22), but also challenges Washington’s

 5   standing to pursue its claims (see generally id. at 5-11).

 6          On August 17, 2020, Judge Frederic Block in the United States District Court for

 7   the Eastern District of New York issued an injunction against the 2020 Rule’s decision

 8   not to define “on the basis of sex.” (See Not. of Supp. Authority (Dkt. # 67-1) at 1-26

 9   (“Asapansa-Johnson Walker Decision”) (attaching copy of the Eastern District of New

10   York decision in Asapansa-Johnson Walker v. Azar, Case No. 20-2834FBS-MG

11   (E.D.N.Y. Aug. 17, 2020)).) In that case, Judge Block concluded that two private

12   plaintiffs have standing to challenge that portion of the 2020 Rule. (Id. at 14-18.)

13   Accordingly, on the merits, Judge Block concluded that the portion of the 2020 Rule that

14   chose not to define “on the basis of sex” violates the Administrative Procedure Act. (Id.

15   at 19-25.) Judge Block thus “stay[ed] the repeal of the 2016 definition of discrimination

16   on the basis of sex,” and confirmed that “the definitions of ‘on the basis of sex,’ ‘gender

17   identity,’ and ‘sex stereotyping’ currently set forth in 45 C.F.R. § 92.4 will remain in

18   effect.” (Id. at 25.) Judge Block also “preliminarily enjoin[ed] [HHS] from enforcing the

19   repeal” and noted that the stay and the injunction would remain in effect pending further

20   court order. (Id. at 25-26.)

21          In this case, the court asked the parties at oral argument what impact, if any,

22   parallel litigation pending in other courts would have on this case. However, at that time,


     ORDER - 2
                Case 2:20-cv-01105-JLR Document 68 Filed 08/18/20 Page 3 of 4



 1   Judge Block’s injunction had not yet been entered against HHS. Accordingly, the court

 2   ORDERS the parties to show cause regarding the impact, if any, that the Asapansa-

 3   Johnson Walker injunction against HHS has on Washington’s motion for a preliminary

 4   injunction. Specifically, the court directs the parties to separately address the impact of

 5   that injunction on Washington’s challenges to (1) the 2020 Rule’s decision not to define

 6   “sex” or “on the basis of sex”; and (2) the 2020 Rule’s religious exemption and its

 7   construction of the scope of covered entities. The parties should specifically address

 8   whether the Asapansa-Johnson Walker court’s statement that it “preliminarily enjoins

 9   [HHS] from enforcing the repeal” (see Asapansa-Johnson Walker Decision at 25-26)

10   impacts the court’s authority to consider HHS’s standing arguments or the merits of

11   Washington’s motion for a preliminary injunction. 1

12          Both parties shall submit their responses to this order to show cause by 5:00 p.m.

13   PDT on Wednesday, August 26, 2020. Each party’s brief shall not exceed 16 pages in

14   length and shall otherwise comport with Western District of Washington Local Civil Rule

15   7. See Local Rules W.D. Wash. LCR 7. There shall be no responsive briefing unless the

16   court orders otherwise. If the United States District Court for the District of Columbia

17   issues an order in Whitman-Walker Clinic, Inc. v. U.S. Dep’t of Health and Human Svcs.,

18

19
            1
              The court advises the parties that, in issuing this order, the court takes no position on
20   Washington’s standing to pursue a preliminary injunction and the questions HHS has raised
     regarding Washington’s evidence that the 2020 Rule will cause an injury in fact. Although the
     court notes that the private plaintiffs in Asapansa-Johnson Walker stand in different shoes than
21
     Washington does in this case, if the parties believe that Asapansa-Johnson Walker impacts the
     standing analysis, the parties should include argument on that topic in their responses to this
22   order.


     ORDER - 3
              Case 2:20-cv-01105-JLR Document 68 Filed 08/18/20 Page 4 of 4



 1   Case No. 1:20-cv-01630 (JEB), before the parties’ responses to the court’s order to show

 2   cause become due, the court directs the parties to provide analysis on the impact of that

 3   decision in their responses to this order.

 4          Dated this 18 day of August, 2020.



                                                      A
 5

 6
                                                      JAMES L. ROBART
 7                                                    United States District Judge

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 4
